Citation Nr: 0103665	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  97-32 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
October 1959.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in August 1997.  A statement of the case was 
mailed to the veteran in November 1997.  The veteran's 
substantive appeal was received in November 1997.  

The Board, in an August 1999 decision, found that the veteran 
had submitted new and material evidence to reopen his claim 
and remanded the claim for further development.  


FINDINGS OF FACT

1.  The veteran did not clearly and unmistakably have an 
acquired psychiatric disorder prior to his entry into active 
duty.  

2.  An acquired psychiatric disorder began in service.


CONCLUSIONS OF LAW

1.  Clear and unmistakable evidence that an acquired 
psychiatric disorder existed prior to service does not exist, 
and the presumption of soundness with regard to that 
disability is not rebutted.  38 U.S.C.A. § 1111 (West 1991).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, currently diagnosed as schizophrenia, 
is warranted as this disability was incurred service.  38 
U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The preservice records consist of an August 1946 letter from 
Mildred L. Sylvester, Ph.D., examining psychologist.  Dr. 
Sylvester examined the veteran when he was approximately 8 
years old prior to his admission to a new school.  Based on 
mental examination, Dr. Sylvester opined that the veteran was 
a "normal child."  The veteran performed within normal 
limits on the testing administered to him and was 
cooperative.  There are no further preservice medical 
records.  

The veteran's service medical records reveal that his medical 
examination pursuant to enlistment into service in September 
1958 was negative for any complaints or findings associated 
with a psychiatric disorder.  The veteran was hospitalized in 
April 1959 due to increasing nervous tension.  The veteran 
stated that, as far back as he could remember, he had 
sadomasochistic tendencies.  A letter from the supervisor of 
the elementary and secondary school that the veteran 
attended, dated in May 1959, stated that he observed the 
veteran from 1946 to 1955 and noted that the veteran had a 
streak of sadism.  However, that superintendent was not noted 
to be a physician or to have any medical expertise.  

A Physical Evaluation Board (PEB) was convened in August 1959 
and found the veteran unfit for duty.  The diagnosis was 
severe, chronic schizophrenic reaction, paranoid type.  The 
condition was noted to have been severe with a long-term 
history of defective social maladjustment.  The condition was 
found to have not been incurred in the line of duty and 
existed prior to service.  

The post-service medical records show post-service diagnoses 
of mental impairment.  A February 1992 VA medical report 
noted that the veteran complained of nerves and depression 
due to many recent deaths in his family.  It was shown that 
the veteran suffered from psychiatric impairment.  The 
veteran sought treatment for his psychiatric disorder in 
January 1995.  He was given medication.  

A VA examination was conducted in June 2000.  The examiner 
reviewed the veteran's claims file.  The veteran complained 
of nervousness, social isolation and inability to work.  He 
stated that he quits jobs because he feels frustrated and 
frightened.  Examination noted that his hygiene was poor.  
His speech was pressured.  The veteran was alert and fully 
oriented.  His fund of knowledge and awareness of current 
events were deficient.  His mood was nervous and affect was 
congruent with tension and anxiety.  Thought processes were 
illogical and indicated either blocking or some inability to 
complete thoughts.  He denied suicidal ideation.  He admitted 
to some homicidal ideation.  He had paranoia in the past but 
medication controlled this problem.  The veteran stated that 
he had occasional auditory and visual illusions.  The 
diagnosis was schizophrenia, residual, continuous.  

The examiner stated that the veteran's psychiatric condition 
usually has its onset in the late teens (around the time the 
veteran entered into service and was on active duty).  He 
could not rule out the presence or onset of a psychiatric 
disorder at the time of his entrance into service in 1958 
based on the evidence of record.  The examiner concluded that 
there was a relationship between current psychiatric disorder 
and service.  

Applicable law provides that entitlement to service 
connection will be granted if the facts, shown by a 
preponderance of the evidence, establish that a particular 
disease or injury resulting in disability was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

In addition, the law provides that a veteran is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut the 
presumption.  38 U.S.C.A. § 1111.  

A review of the medical evidence of record establishes that 
the veteran did not have a psychiatric abnormality upon his 
entrance into service.  The preservice mental status 
examination was negative.  His entrance examination showed no 
psychiatric abnormality.  Since the veteran did not have 
psychiatric impairment before service or upon entry into 
service, there is no clear and unmistakable evidence 
sufficient to rebut the presumption of soundness.  

The Board notes that an inservice PEB found that the 
veteran's psychiatric disorder preexisted service and was not 
aggravated therein.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
in Miller v. West, 11 Vet. App. 345 (1998), considered a 
Medical Board report which had determined that the claimant 
had a medical disability which preexisted his service 
entrance.  In the Miller case, the Court found that "those 
reports are not supported by any contemporaneous clinical 
evidence or recorded history in this record.  A bare 
conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness [under 38 U.S.C. § 1111 
and 38 C.F.R. § 3.304(b)]."  

However, in the recent case of Gahman v. West, 12 Vet. App. 
406 (1999), the Court determined that there was clear and 
unmistakable evidence to overcome the presumption of 
soundness, as the appellant's service medical records and the 
findings of an inservice Board of Medical Survey clearly and 
unmistakably demonstrated that the appellant's condition 
preexisted and was not aggravated by military service.  In 
reaching this conclusion, the Court noted that the military 
physicians and the Board of Medical Survey based their 
conclusions exclusively on medical history provided by the 
appellant, and there was no indication that the appellant's 
medical records pertaining to his preservice medical problems 
were ever reviewed.  It was noted that while the Court had 
previously held in Miller, that a "bare conclusion, even one 
written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness," it also had likewise held that an 
appellant cannot transform bare transcriptions of lay history 
unenhanced by any medical comment into competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In 
distinguishing Miller on a factual basis, the Court found 
that, in the Gahman case, there was a factual predicate for 
the Board of Medical Survey's conclusion, i.e., the 
appellant's own history filtered through the medical 
expertise of the Board of Medical Survey.  Moreover, contrary 
to the facts in LeShore, this history was enhanced by the 
medical experts who opined that his current condition 
preexisted service.  The Board of Medical Survey did not 
merely transcribe the statements of the appellant but rather 
supplemented his statements with their own findings and 
comments.  

The Board finds that the Miller case, rather than the Gahman 
case, directly applies to the veteran's claim.  In the 
veteran's case, the only evidence showing that the veteran 
had a psychiatric disorder prior to service consists of the 
inservice PEB finding that the veteran's psychiatric 
disability existed prior to his entrance onto active duty.  
The veteran himself indicated that he had sadomasochistic 
tendencies as did another lay person, but the veteran and 
this lay person were not qualified to opine as to any 
specific medical diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The preservice medical record, 
completed by a physician who performed a mental status 
examination, indicated that the veteran had no psychiatric 
impairment.  This medical evidence is more probative than any 
statement by the veteran or another lay individual, 
particularly since they only described unspecific 
symptomatology.  The conclusion of the inservice PEB is 
insufficient to establish that the veteran had a psychiatric 
disability prior to service because there is no 
contemporaneous clinical evidence or competent medical 
history supporting that conclusion at that time and there was 
competent medical evidence which predated service entry which 
conflicted with the PEB opinion.  

In light of the lack of any disability upon entrance and in 
light of the Miller case, as discussed at length above, the 
Board finds that the veteran did not clearly and unmistakably 
have a psychiatric disability prior to his entry into active 
duty.  Thus, the Board concludes that clear and unmistakable 
evidence that a psychiatric disability existed prior to 
service does not exist, and the presumption of soundness with 
regard to that disability is not rebutted.  38 U.S.C.A. § 
1111 (West 1991).  

As previously set forth, the veteran was treated for and 
diagnosed as having a psychiatric disability during service.  
The post-service medical evidence shows that the veteran 
currently has the same psychiatric disability.  The medical 
evidence shows that the veteran's current disability is 
related to service per the VA examiner's opinion.  

In light of the foregoing, this medical evidence, the Board 
finds that a psychiatric disability, currently diagnosed as 
schizophrenia, was incurred during service, and both 
chronicity and continuity of that disability has been 
established by the weight of the medical evidence of record.  
Under the circumstances, the Board concludes that a 
psychiatric disability, currently diagnosed as schizophrenia, 
is warranted as this disability was incurred during service.  
38 U.S.C.A.. §§ 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Service connection for schizophrenia is granted.



		
	J. CONNOLLY JEVTICH
	Member, Board of Veterans' Appeals

 

